Per Curiam.
The judgment herein of conviction for perjury has ample support in competent testimony and no material or harmful errors of law or procedure are made: to appear, therefore the judgment should be and, is. affirmed.
The judgment should not be reversed or a new trial granted in any case, civil or criminal, for errors in rulings upon admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the court from a consideration of the entire cause that such errors injuriously affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the verdict is not sustained by the evidence, unless it appears that there was no substantial evidence to support the finding, or that upon the whole evidence the. verdict is clearly wrong, or that the jury were not governed by the evidence in making their finding. Shuler v. State, decided at this term.
Affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.